USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 1 of 22


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 DAYS CORPORATION,                         )
                                           )
                     Plaintiff,            )
                                           )
              vs.                          )     CAUSE NO. 3:17CV208-PPS /MGG
                                           )
 LIPPERT COMPONENTS, INC. and              )
 INNOVATIVE DESIGN                         )
 SOLUTIONS, INC.                           )
                                           )
                     Defendants.           )
                                                       consolidated with
 INNOVATIVE DESIGN                         )
 SOLUTIONS, INC.,                          )
                                           )
                     Plaintiff,            )
                                           )
              vs.                          )     CAUSE NO. 3:17CV327-PPS/MGG
                                           )
 DAYS CORPORATION,                         )
                                           )
                     Defendant.            )

                                  OPINION AND ORDER

       Days Corporation filed the first action in these consolidated patent cases

 apparently taking the tack that the best defense is a good offense. In the operative

 complaint against Lippert Components, Inc. and Innovative Design Solutions, Inc.,

 Days seeks a declaratory judgment of non-infringement of all of the claims of U.S. Pat.

 Nos. 6,584,385 and 6,885,924. [DE 36.] For ease of reference, and unless otherwise

 needed, I will refer to Lippert and IDS together in this opinion as “IDS.” The request for

 a declaratory judgment is on all conceivable theories of patent infringement (even those
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 2 of 22


 not really in controversy), including theories of direct infringement, both literal and

 under the doctrine of equivalents, and indirect infringement, which could include

 theories of both contributory infringement and inducement. [DE 36 at ¶¶55-56, ¶¶61-

 62.] Days seeks partial summary judgment on some of its claims for a declaratory

 judgment of non-infringement. [DE 154.] IDS opposes the motion and has also moved

 to strike certain evidence relied upon by Days.

        Summary judgment must be granted when “there is no genuine dispute as to

 any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

 CIV. P. 56(a). A party opposing summary judgment may not rely on allegations or

 denials in his or her own pleading, but rather must “marshal and present the court with

 the evidence she contends will prove her case.” Goodman v. Nat’l Sec. Agency, Inc., 621

 F.3d 651, 654 (7th Cir. 2010).

                     Unasserted Claims and Theories of Infringement

        The first issue relates to patent claims and theories of infringement no longer

 asserted in the case. Specifically, Days seeks a declaration via summary judgment that it

 is not infringing claims 2-6, 8-11, 13-14, 16-25, 27-28, 30-31, and 33 of the ‘385 Patent or

 claims 1-17 of the ‘924 Patent, because Lippert and IDS’s infringement contentions do

 not assert that Days has infringed those claims. [DE 156 at 15.] Similarly, Days tells me

 that IDS’s “expert report and deposition have made it crystal clear that there is no

 genuine dispute in this case with respect to anything other than direct literal

 infringement by Days.” [DE 156 at 16.] Days therefore wants summary judgment on


                                               2
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 3 of 22


 theories of infringement no longer asserted, namely contributory infringement,

 inducement or infringement under the doctrine of equivalents.

        IDS responds that it’s no surprise that its experts didn’t opine on the other claims

 or theories because there is no real beef between it and Days on those patent claims or

 many of the unasserted theories of infringement. [DE 180 at 14.] As a result, there is no

 subject matter jurisdiction over those matters. “Article III courts have subject matter

 jurisdiction only if there is an actual case or controversy.” Ameranth, Inc. v. Domino’s

 Pizza, LLC, 792 Fed.Appx. 780, 783 (Fed.Cir. 2019) (citing Medimmune, Inc. v. Genentech,

 Inc., 549 U.S. 118, 126-27 (2007)). In patent cases, “[t]he existence of a case or

 controversy must be evaluated on a claim-by-claim basis.” Fox Group, Inc. v. Cree, Inc.,

 700 F.3d 1300, 1307 (Fed. Cir. 2012), (quoting Jervis B. Webb Co. v. So. Sys., Inc., 742 F.2d

 1388, 1399 (Fed. Cir. 1984)).

        Furthermore, because jurisdiction must exist throughout the pendency of

 litigation, not only at the time a complaint is filed, “a counterclaimant must show a

 continuing case or controversy with respect to withdrawn or otherwise unasserted

 claims.” Streck v. Research & Diagnostic Systems, Inc., 665 F.3d 1269, 1283 (Fed. Cir. 2012).

 “A party claiming declaratory judgment jurisdiction has the burden of showing ‘that

 the facts alleged, “under all the circumstances, show that there is a substantial

 controversy, between the parties having adverse legal interests, of sufficient immediacy

 and reality to warrant the issuance of a declaratory judgment.”’” Id. at 1281-82, quoting




                                               3
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 4 of 22


 Benitec Austl., Ltd. v. Nucleonics, Inc., 495 F.3d 130, 1343 (Fed.Cir. 2007) (quoting

 Medimmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007)).

        In Streck, the Federal Circuit concluded that the district court lacked jurisdiction

 over a counterclaim seeking a declaratory judgment of the invalidity of patent claims

 that the patentee had not included in its infringement allegations, even though its

 pleading had originally included more and broader claims of infringement. Streck, 665

 F.3d at 1283-84. In such circumstances, the circuit held that the party seeking a

 declaration of invalidity had not “met its burden of showing a continuing case or

 controversy with respect to the unasserted claims.” Id. at 1284.

        The case before me appears to be analogous to Streck and Fox Group, in that IDS’s

 complaint “alleged infringement of ‘one or more claims,’ but [the patentee]

 subsequently narrowed the scope of its asserted claims before the court ruled on the

 parties’ summary judgment motions.” Fox Group, 700 F.3d at 1308. Days attempts to

 distinguish Streck, contending that there the party seeking the declaratory judgment of

 noninfringement had specifically limited its pleading to the patentee’s “asserted

 claims,” so that the court’s jurisdiction was narrowed when the claims asserted by the

 patentee were narrowed. [DE 188 at 4-5.] Here, by contrast, Days says its pleading

 broadly sought a declaratory judgment of noninfringement encompassing all claims

 and theories of infringement of both of IDS’s patents, and that IDS has never

 affirmatively disclaimed any allegations of infringement. [Id.]




                                               4
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 5 of 22


        Days misreads, or at least overreads, the Federal Circuit’s Streck opinion. As is

 the case here, the patentee’s asserted claims and infringement contentions in the course

 of the litigation were narrower than initially pled in the complaint. Streck, 665 F.3d at

 1284. The Federal Circuit treated these narrowed contentions during litigation as

 sufficient to trigger the declaratory judgment plaintiff’s burden “of showing a

 continuing case or controversy with respect to the unasserted claims.” Id. Days errs in

 suggesting that Streck holds that jurisdiction is imperiled only based on a more explicit

 disclaimer of allegations of infringement.

        The Federal Circuit in Streck approved the similar reasoning of a district court

 that found “it lacked declaratory judgment jurisdiction over patent claims that were

 initially asserted in a broad complaint and subsequently not included in the narrower

 scope of claims alleged to be infringed.” Id. at 1282-3, citing Hoffman-La Roche Inc. v.

 Mylan Inc., No. 2:09-0192, 2009 WL 4796736, at *5 (D.N.J. Dec. 9, 2009). Even though a

 patentee’s “decision to change its position did not automatically divest the court of

 jurisdiction,” when the party seeking declaratory judgment thereafter failed to offer

 evidence to show a continuing case or controversy, the district court in Streck correctly

 concluded that it did not have jurisdiction over the unasserted claims. Id. at 1284. See

 also Fox Group, 700 F.3d at 1308 (“There was no case or controversy with respect to the

 unasserted claims at the time of the summary judgment motions; therefore the district

 court did not have jurisdiction of the unasserted claims.”) Similarly here, Days’s




                                              5
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 6 of 22


 motion for partial summary declaratory judgment will be denied in part as to the now

 unasserted claims of the ‘385 and ‘924 Patents, over which the court lacks jurisdiction.

        IDS would have me analogize the same reasoning to the unasserted theories of

 infringement, although it cites no authority applying that analysis. I am unpersuaded

 that the analogy holds. The unasserted claims represent a forgoing of an assertion of

 injury by means of infringement. If a particular claim is no longer alleged to be

 infringed, there is no justiciable case or controversy with respect to that claim, and

 jurisdiction is lacking. By contrast, the abandonment of a theory of infringement is not a

 jurisdictional matter, but a shift in legal strategy or analysis, which is a matter on which

 summary judgment can be granted if it was previously raised in the relevant pleadings.

 On the basis of that reasoning, and in view of the lack of authority supporting IDS’s

 argument to the contrary, I will consider whether Days is entitled to partial summary

 judgment on theories of infringement that IDS lacks evidence to support.

        In response to Days’ motion, IDS concedes that they “did not assert in either their

 preliminary or final infringement contentions that Days infringed any claims o[f] the

 ‘385 Patent or the ‘924 Patent directly under the doctrine of equivalents or indirectly by

 contribution or inducement,” and also that “under the Local Patent Rules, LCI/IDS may

 not assert any such theories of infringement at trial.” [DE 180 at 14-15.] These

 concessions support the conclusion that Days is entitled to a declaratory judgment as a

 matter of law that it has not infringed the ‘385 or ‘924 Patents by way of the doctrine of

 equivalents or indirectly by contribution or inducement. This partial summary


                                              6
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 7 of 22


 judgment is granted with respect to Counts I and II of Days’ Second Amended

 Complaint for Declaratory Judgment. [DE 36.]

                                            * * *

        It is now on to the meat of the case, the claims of the ‘385 and ‘924 patents for

 which there is a genuine controversy between the parties. I’ll start with the claims of the

 ‘385 patent, including the method claims included therein, and then I will turn to the

 method claims of the ‘924 patent.

                             Claims 1, 7 and 12 of the ‘385 Patent

        Claim 1 of the ‘385 Patent reads:

                1. An assembly for correcting the attitude of any selected
         portion of structure, the assembly comprising:
                a controller configured to connect to and control one or more
         jacks operable to change the attitude of a structure; and
                a proportional two-axis tilt sensor connected to the controller
        and configured to be supported on the structure, the tilt sensor being configured
        to provide analog signals to the controller, which represent the degree of
        longitudinal pitch and lateral roll of the portion of the structure the sensor is
        supported on, the controller being additionally configured to move a selected
        portion of the structure into a desired attitude by commanding movement of the
        entire structure into an attitude where the tilt sensor signals match a preselected
        reference value corresponding to the desired attitude of the selected portion of
        the structure, thereby allowing any portion of the structure to be corrected to any
        desired attitude within a range of attitudes despite the location of the tilt sensor
        and allowing the tilt sensor to be located anywhere in the structure.

 [DE 156-3 at 38, col. 17, RR.4-23 (emphasis added).] Claims 7 and 12 of the ‘385 Patent are

 both claims dependent on claim 1. In the Markman opinion issued in this case, I

 construed the phrase “analog signal” in claim 1 to mean “output signal of the sensor

 that is not a digital signal.” [DE 41 at 26.]

                                                 7
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 8 of 22


           Days seeks a determination as a matter of law that it does not infringe claim 1, 7

 or 12 because its sensors use output digital signals, not analog ones, and its controllers

 receive a digital rather than analog signal. [DE 156 at 9.] Days uses two types of what

 it calls “sensors” in its Accused Products. One is the Analog Devices Dual Axis

 Accelerometer ADXL213. The other is the MEMSIC Dual Axis Accelerometer

 MXC6245XU. TouchTronics, Incorporated is Days’ supplier of these components. Days

 asserts as undisputed fact that these sensors emit digital, rather than analog, signals.

 According to Days, its sensors incorporate an analog to digital converter, so that the

 output of the sensor has already been converted to a digital signal. [DE 156 at 17.]

 There is no dispute that for the controller to perform its function, it must ultimately

 process digitized signals reflecting the position of the structure. [DE 156 at 17; DE 180

 at 15.]

           What evidence does Days cite in support? First, it points to pages 3-4 and 11 of

 its rebuttal expert report by Dr. Robert Sturges. [DE 156-4 at 4-5, 12.] The reference

 from page 3 to 4 of Dr. Sturges’ report is a quote from the Abstract of the ‘385 Patent

 (“[t]he tilt senor provides analog signals to the controller...”). It is not Dr. Sturges’

 observation or conclusion concerning the ADXL213 or MXC6245XU. As IDS put it in

 the related motion to strike, here “Dr. Sturges discusses only the claimed invention in

 the ‘385 Patent, so that portion of his testimony is not relevant to the fact alleged” by

 Days. [DE 179 at 2.]




                                                8
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 9 of 22


        On page 11 of his report, Dr. Sturges states that “[t]he Accused leveling system

 employs sensors that render serial digital signals to the processor within the controller.”

 [DE 156-4 at 12.] In its motion to strike, IDS challenges Dr. Sturges’ statement as

 “merely conclusory and...excludable under Federal Rule of Civil Procedure 37(c)(1).”

 [DE 178 at 1.] The report offers no explanation of underlying facts and reasoning

 supporting Dr. Sturges’ statement. Relative to this conclusion, IDS contends that “Dr.

 Sturges does not explain how the tilt sensor included in the Days Accused Leveling

 System is constructed or how it functions, and he never even identifies what the tilt

 sensor is or how it allegedly renders serial digital signals.” [DE 179 at 3.] This is an

 accurate critique of the conclusion as expressed in Dr. Sturges’ report.

        In opposition to the motion to strike, Days cites Dr. Sturges’s deposition, in

 which there was a series of questions and answers concerning the format of the signal

 output by the ADXL and MEMSIC accelerometers. [DE 189 at 3.] Whatever the

 discussion there, however, the deposition is not what Days cites in its summary

 judgment motion in support of its assertion of fact. The cited portions of Dr. Sturges’

 report on pages 3-4 and 11 will be disregarded because they do not provide adequate

 support for the conclusion that Days’ leveling system uses sensors that emit a digital

 signal. The motion to strike this material will be denied as moot because the challenged

 portions of the report are rejected as unpersuasive rather than inadmissible.

        Next Days cites the “manufacturer specifications for the two sensors.” [DE156 at

 9, citing Exhibits 5 and 6 to its summary judgment motion.] A pincite is given for the


                                              9
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 10 of 22


 ADXL manual, which on its first page states that “[t]he outputs are digital signals....”

 [DE 156-6 at 2.] With respect to the other accelerometer, no page citation is offered to

 locate the relevant support within MEMSIC’s 11-page manual. [DE 156 at 9.] It is not

 the court’s job to comb the record for evidence supporting (or disputing) a party’s

 summary judgment assertion. Kreg Therapeutics, Inc. v. VitalGo, Inc., 919 F.3d 405, 415

 (7th Cir. 2019).

        Days also cites the deposition testimony of Alice Poseley, the corporate designee

 for TouchTronics, which is Days’ supplier of the ADXL and MXC components. [DE 156

 at 9.] Although Days cites other portions of the deposition, I readily see that Poseley

 testified that both the Analog Devices accelerometer and the MEMSIC accelerometer

 “send digital signals directly from the unit.” [DE 156-7 at 12, 39:18-23.] All this

 considered, I can say that Days has offered evidence that could support a conclusion

 that the signal output of each of these accelerometers is a digital rather than analog

 signal. [DE 156-4 at 12; DE 156-6 at 2; DE 156-5 at DE 156-7 at 35:1-21; 39:5-23.]

        But in opposition, IDS contends that “the parties dispute what constitutes the

 claimed ‘proportional two-axis tilt sensor’ in the Days Accused Leveling System, which

 is a question of fact.” [DE 180 at 5.] In other words, whether the ADXL and MXC

 accelerometers issue a digital signal may not carry the day for Days’ summary

 judgment argument if there is a dispute of fact about whether those components

 constitute the “tilt sensor” referred to in the language of Claim 1 of the ‘385 Patent: a

 “tilt sensor being configured to provide analog signals to the controller.” [DE 156-3 at


                                              10
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 11 of 22


 38, col. 17, RR.11-12.] IDS argues that the accelerometers are not the “tilt sensor,” which is

 instead correctly understood as “the device that actually senses tilt and is labeled by the

 manufacturers of the two accelerometers that house the sensors as a ‘2 Axis Sensor’ and

 a ‘Sensor.’” [DE 180 at 5.] Further, IDS asserts that “[t]hose sensors indisputably output

 analog signals in accordance with this Court’s construction of claim 1.” [Id.]

        IDS relies on the functional diagrams of the MEMSIC and Analog Devices

 accelerometers as shown below. [DE 180 at 9.]




                                              11
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 12 of 22


        These diagrams are lifted from MEMSIC’s and Analog Devices’ technical

 specifications [DE 156-5 at 2; DE 156-6 at 2], but the dotted red and blue lines added by

 IDS graphically illustrate the parties’ contrary positions on what constitutes the “tilt

 sensor” within the meaning of claim 1. In his declaration, IDS’s expert, Dr. Massoud

 Tavakoli, cites these diagrams in support of his statement that the element of each

 accelerometer labeled as “sensor” is a “two-axis tilt sensor [that] generates a

 continuously variable output signal that is proportional to the degree of tilt the sensor

 experiences relative to gravity.” [DE 181 at ¶¶33, 34.] Dr. Tavakoli identifies such

 signals as “analog.” [Id.] See also Tavakoli Deposition, DE 180-2 at 292:7-293:20.

        The record before me discloses a dispute of material fact as to whether the entire

 accelerometer is the “tilt sensor” within the meaning of claim 1, or whether a smaller

 component within each accelerometer is. “Tilt sensor” was not a term that either party

 contended required claim construction at the Markman stage of this case as governed by

 the court’s local patent rules. The dispute presented now is not between contrary

 proposed constructions of the term as used in the ‘385 Patent, but rival contentions as to

 which portion of Days’ Accused Leveling Systems the term applies. This is not a claim

 construction dispute, but a question of applying a previously undisputed claim term to

 the particulars of an accused product. For purposes of Day’s motion for partial

 summary judgment, the dispute is material because the determination of that fact

 impacts the subsidiary determination whether the tilt sensor produces an analog or a




                                              12
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 13 of 22


 digital signal, which in turn impacts a determination as a matter of law whether Days’

 Accused Products possibly infringe claim 1.

        In reply, Days repeatedly suggests that claim 1 “means what it says when it

 requires the tilt sensor to provide an analog signal to the controller.” [DE 188 at 12; see

 also id. at 7, 8.] Days is never quoting claim 1 when it makes this assertion. As

 previously indicated, the pertinent language of claim 1 describes “a tilt sensor being

 configured to provide analog signals to the controller....” I declined in my Markman

 opinion to address whether that language “may encompass digitization occurring

 between the tilt sensor and the controller.” [DE 94 at 26-27.] Days would interpret

 claim 1 to encompass only a system in which a tilt sensor’s analog signal is “transmitted

 all the way to the controller, where it is then converted to a digital signal prior to

 processing.” [DE 156 at 17.]

        IDS responds by pointing out that an embodiment depicted in FIG. 4 of the ‘385

 Patent depicts a leveling assembly in which the output signals of the tilt sensor are

 “digitized before the signals are received and used by the controller.” [DE 180 at 7.]

 The specification refers to the digitization of the original signal produced by the tilt

 sensor: “The dual axis tilt sensor 32 and the appropriate analog to digital converter

 hardware are shown in FIG. 4.” ’385 Patent, col.15, ll.24-25. I am not persuaded to grant

 Days summary judgment on the basis of its questionable interpretation of claim 1 to

 foreclose digitalization occurring between the tilt sensor and the controller.




                                              13
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 14 of 22


        In sum, summary judgment on this point is foreclosed by the parties’ material

 dispute as to what in Days’ Accused Product constitutes the “tilt sensor,” as the term is

 used in claim 1 of the ‘385 Patent.

                            Method Claims of the IDS ‘385 Patent

        Infringement of a method claim occurs only when the accused infringer performs

 every step of an asserted method claim. Mirror Worlds, LLC v. Apple Inc., 692 F.3d 1351,

 1358 (Fed.Cir. 2012). But “a finding of infringement can rest on as little as one instance

 of the claimed method being performed during the pertinent time period.” Lucent

 Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1317 (Fed. Cir. 2009). And direct evidence of

 infringement is not required; instead “infringement may be established by

 circumstantial evidence.” Mirror Worlds, 692 F.3d at 1359. But “[m]ethod claims are ‘not

 directly infringed by the mere sale of an apparatus capable of performing the claimed

 process.’” Packet Intelligence LLC v. NetScout Systems, Inc., 965 F.3d 1299, 1314 (Fed.Cir.

 2020), quoting Joy Techs., Inc. v. Flakt, Inc., 6 F.3d 770, 773 (Fed.Cir. 1993).

        Claim 26 of the ‘385 Patent is a method claim as follows:

                26.    A method for calibrating an attitude correction assembly to
        recognize when a selected portion of a structure the assembly is installed
        on is in a desired attitude relative to gravity; the method comprising the
        steps of:
                providing a structure including jacks actuable to change the
        attitude of the structure;
                providing an attitude correction assembly on the structure, the
        assembly including a controller and a tilt sensor, the controller
        programmed to include a zero mode in which the controller is ready to
        receive a signal that will instruct the controller to recognize signal values
        being received from the tilt sensor as indicating that a selected portion of
        the structure is in a desired attitude;

                                                14
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 15 of 22


               providing an attitude indicator on the selected portion of the
        structure, the attitude indicator configured to indicate attitude relative to
        gravity;
               actuating the jacks until the attitude indicator indicates that the
        selected portion of the structure is in a desired attitude relative to gravity;
        and
               providing an input to the controller indicating that the current set
        of signals being received from the tilt sensor is the set of signal values that
        will represent the correct attitude for the controller to reference in future
        attitude correction operations.

 [DE 156-3 at 39, col. 20, RR.18-43.]

        Claim 35 of the ‘385 Patent is another method claim:

               35.     A method for analyzing the attitude of a structure relative to
        two axes; the method comprising the steps of:
               providing a structure including jacks actuable to change the
        attitude of the structure;
               providing a tilt sensor on the structure;
               extending one or more jacks until one or more of the jacks contact
        the ground; and
               detecting jack ground contact through tilt sensor indications of a
        change in the attitude of the structure resulting from jack ground contact.

 [DE 156-3 at 40, col. 22, RR.9-19.]

        Let’s start with claim 26. IDS’s expert, Dr. Tavakoli, acknowledges that for Days

 to infringe claim 26 of the ‘385 Patent would require Days to use an “attitude indicator”

 placed on a portion of the structure to be leveled, and then use that attitude indicator to

 set the “reference value” of the leveling system. [DE 156-2 at 20, 73:23-74:13.] IDS does

 not dispute that Days installs less than 1% of the accused leveling systems it sells. [DE

 156-8 at 11, 36:18-21.] Based on this statistic, Days initially argues in support of its

 request for a declaratory judgment that its infringement can be no more than de minimis

 so that it is entitled to summary judgment.

                                               15
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 16 of 22


        In opposition to that argument, IDS relies on Embrex, Inc. v. Service Engineering

 Corp., 216 F.3d 1343, 1349 (Fed.Cir. 2000), in which the Federal Circuit reviews its

 history of construing the de minimis exception “very narrowly,” and cites Roche Prods,

 Inc. v. Bolar Pharm. Co., 733 F.2d 858, 861 (Fed. Cir. 1984), recognizing that “Section

 271(a) prohibits, on its face, any and all uses of a patented invention.” The de minimis

 exception is a thin one and is limited to infringement “performed for amusement, to

 satisfy idle curiosity, or for strictly philosophical inquiry.” Nichia Corp. v. Seoul

 Semiconductor Co., Ltd., No. C-06-0162 MMC, 2007 WL 2428040, at *6 (N.D. Cal. Aug. 22,

 2007), quoting Embrex, 216 F.3d at 1349. Days’ conduct as a commercial competitor can

 hardly be characterized in any of these ways. Days must not be too impressed with its

 own “de minimis” argument. The tell is that it makes no reference to it in its reply.

        But what is the evidence that, even in the few instances in which Days installs its

 accused leveling systems, it uses a bubble level or other attitude indicator. There is

 none as best I can tell. Days’ expert, Dr. Robert Sturges, observes that four YouTube

 videos on installation of Days’ systems do not show the installer’s use of any attitude

 indicator as part of a calibration step to set the desired attitude relative to gravity. [DE

 156-4 at 15-16.] Days’ May 2018 Installation/Operation/Warranty Guide refers to a

 “null setting...done at the factory” to indicate when “the coach” is level. [DE 156-10 at

 9.] If a user (not Days) needs to “reset the null,” the Guide instructs “level[ling] the

 coach by deploying jacks manually, or by simply parking the coach on a level site,” and

 “[u]s[ing] a bubble level on a flat surface in the center of the coach as a reference.” [Id.


                                               16
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 17 of 22


 at 10.] The same language concerning use of a bubble level appears in other user guides

 for Days’ systems. [DE 168-1 at 11; DE 168-3 at 4.] The language in the user guides

 does not support a determination that Days itself uses a bubble level or other “attitude

 indicator” when it presets the null or in the few instances that it installs a leveling

 system, as opposed to just deploying the jacks manually with the coach parked on a

 level site.

         IDS cites deposition testimony of Days’ corporate designee Jason Loose as

 support for a finding that Days uses an attitude indicator to set the “null” or “reference

 value” of the leveling system. [DE 180 at 28.] IDS contends that Loose confirmed that a

 Days installer would set the null as described in the user manuals. [Id.] Even assuming

 the user manuals require the use of a bubble level (which they do not), Loose’s

 testimony was not as IDS claims. Loose testified only that if Days was the installer of a

 leveling system, the null was most likely preset at the factory. [DE 180-2 at 48.] Loose’s

 testimony cannot be fairly characterized as describing or agreeing how the null would

 have been preset by Days.

         Finally, IDS highlights one video in its opposition, characterizing it this way:

 “Days’ personnel are shown operating Days’ leveling system as installed on a

 motorhome and, in that video, while showing the bubble level, the narrator explains how to

 fine tune the positioning of the coach.” [DE 180 at 28 (emphasis added).] This is not a

 fair and reasonable characterization of the video’s content. The video is directed at the

 user of the leveling system. The pertinent portion is a demonstration of the system’s


                                              17
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 18 of 22


 Auto-Level function, not a setting or re-setting of the null. The video shows the bubble

 level only after the Auto-Level feature has been run, to confirm that the Auto-Level

 feature made the coach level. The video does not show the bubble level being used to

 set the null, as required by steps 3 and 4 of claim 26.

        In short, IDS doesn’t meet the challenge of Days’s motion with evidence that

 could support a jury’s determination that when installing its accused leveling system,

 Days uses an attitude indicator to set the “null” or reference value indicating the

 desired level of the structure to be leveled. For lack of evidence supporting Days’

 performance of the third step, Days is entitled to partial summary judgment of

 noninfringement of claim 26 of the ‘385 Patent.

        As for claim 35, Days contends that in order to infringe method claim 35, “Days

 must actually install the Accused Product and then operate it to extend jacks and detect

 ground contact.” [DE 188 at 15.] Dr. Tavakoli agrees that claim 35 could be infringed

 by Days only when Days installs and tests, or demonstrates, the accused leveling

 system. [Id. at 26, 97:3-15.] Days refers to IDS’s “complete lack of proof of Days ever

 directly infringing this claim as more than 99% of Days’ Accused Products are installed

 by companies other than Days.” [DE 188 at 15.] Days’ own language demonstrates not

 a “complete lack of proof” but instead the existence of evidence of a statistically small

 (but not non-existent) incidence of infringement by Days. As discussed above, Days’

 argument for a de minimis exception to infringement has been abandoned and found to

 be otherwise inapplicable. If the existing evidence could support a jury determination


                                              18
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 19 of 22


 that 1% of the time Days infringes claim 35, then Days is not entitled to partial summary

 judgment of noninfringement on that claim.

                          Claims 18, 19 and 20 of the ‘924 Patent

        Claims 18, 19 and 20 of the ‘924 Patent are also method claims. Here’s what they

 say:

                18. A method for calibrating an attitude correction assembly to
        recognize when a selected portion of a structure the assembly is installed
        on is in a desired attitude relative to gravity; the method comprising the
        steps of:
                providing a structure including jacks actuable to change the
        attitude of the structure;
                providing an attitude correction assembly on the structure, the
        assembly including a controller and a tilt sensor;
                actuating the jacks until the structure is in a first desired attitude;
                providing an input to the controller indicating that the current set
        of signals being received from the tilt sensor is a first set of signal values
        that will represent the first desired attitude for the controller to reference
        when selected in future attitude correction operations;
                actuating the jacks until the structure is in a second desired attitude
        relative to gravity; and
                providing an input to the controller indicating that the current set
        of signals being received from the tilt sensor is a second set of signal
        values that will represent the second desired attitude for the controller to
        reference when selected in future attitude correction operations.
                19. The method of claim 18 in which the step of providing an
        attitude correction assembly includes providing a controller programmed
        to include a zero mode in which the controller is ready to receive a signal
        that will instruct the controller to recognize signal values being received
        from the tilt sensor as indicating that a selected portion of the structure is
        in a desired attitude.
                20. The method of claim 18 including the additional steps of:
                providing an attitude indicator on the selected portion of the
        structure, the attitude indicator configured to indicate attitude relative to
        gravity;
                actuating the jacks until the attitude indicator indicates that the
        selected portion of the structure is in a desired attitude relative to gravity;
        and

                                              19
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 20 of 22


                  causing the controller to store signal values that the controller
           receives from the tilt sensor once the structure is in the desired attitude.

 [DE 156-9 at 38, col. 20, RR.1-42.]

           IDS’s expert, Dr. Tavakoli, expresses the view that in order to infringe these

 asserted method claims Days would have to set the reference value or “null” a first time

 and a second time. [DE 156-2 at 27, 102:13-103:8.] Citing Dr. Tavakoli’s deposition

 testimony, Days contends that IDS has no evidence to support a factual determination

 that Days has ever set the reference value twice on a given Accused Product. [DE 156 at

 12-14.]

           IDS’s best evidence that Days ever set the reference value twice comes from a

 single question and answer in the deposition testimony of Days’ COO, Jason Loose.

 The question posed to Loose was: “And on systems that were installed by Days, do you

 recall whether anybody reset the null – anybody from Days would have reset the null

 on a system that they originally installed and set the null in the first place?” [DE 156-8

 at 21, 73:4-8.] Pardon the pun, but his answer was rather loosey goosey. Loose

 answered: “For service, probably.” [Id., 73:9.] That testimony is indefinite and at best,

 minimally adequate to provide a preponderance of evidence in support of the necessary

 occurrence. But in all events that thin reed does not meet another requirement for IDS’s

 effort to demonstrate infringement, namely that Days practiced the claimed method

 after April 26, 2005, the issuance date of the ‘924 Patent. Days’ system was developed in

 1998 and was being sold well before 2005.



                                                 20
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 21 of 22


        Less supportive still are two videos, Exhibits I and J, cited by IDS. [DE 180 at 28-

 29.] In the videos, Days describes how to set or reset the null, but neither shows Days’

 personnel initially setting the reference value and then resetting it on the same system,

 as IDS concedes is necessary to infringe these method claims. The lack of evidence

 sufficient to support a finding of infringement of these claims entitles Days to partial

 summary judgment of noninfringement of claims 18, 19 and 20 of the ‘924 Patent.

        ACCORDINGLY:

        Lippert Components and Innovative Design Solutions’ Motion to Strike Certain

 Evidence Relied Upon by Days Corporation [DE 178] is DENIED AS MOOT.

        Days Corporation’s Motion for Partial Summary Judgment of Non-Infringement

 [DE 154] is GRANTED IN PART AND DENIED IN PART as follows.

        Partial summary judgment is DENIED on Days’ prayer for declaratory judgment

 of non-infringement as to claims of the ‘385 and ‘924 Patents no longer asserted by

 defendants Lippert and Innovative Design Solutions, as the court finds with respect to

 them there no longer exists an Article III case or controversy supporting the exercise of

 jurisdiction.

        Partial summary judgment is GRANTED with respect to Counts I and II of Days’

 Second Amended Complaint on Days’ prayer for declaratory judgment of non-

 infringement as to Lippert/IDS’s claims that Days infringed the ‘385 and ‘924 Patents by

 the doctrine of equivalents or indirectly by contributory infringement or inducement of

 infringement.


                                             21
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 231 filed 09/01/21 page 22 of 22


        Partial summary judgment is DENIED on Days’ prayer for declaratory judgment

 of non-infringement as to Lippert/IDS’s claims that Days infringed claims 1, 7 and 12 of

 the ‘385 Patent.

        Partial summary judgment is GRANTED with respect to Count I of Days’ Second

 Amended Complaint on Days’ prayer for declaratory judgment of non-infringement as

 to Lippert/IDS’s claim that Days infringed claim 26 of the ‘385 Patent.

        Partial summary judgment is DENIED on Days’ prayer for declaratory judgment

 of non-infringement as to Lippert/IDS’s claims that Days infringed claim 35 of the ‘385

 Patent.

        Partial summary judgment is GRANTED with respect to Count II of Days’

 Second Amended Complaint on Days’ prayer for declaratory judgment of non-

 infringement as to Lippert/IDS’s claims that Days infringed claims 18, 19 and 20 of the

 ‘924 Patent.

        SO ORDERED this 1st day of September, 2021.

                                                  /s/ Philip P. Simon
                                                 United States District Judge




                                            22
